USCA11 Case: 20-14002    Date Filed: 03/01/2021     Page: 1 of 2



                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14002
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:20-cv-02890-SCJ



RANDY BUTLER,

                                                Plaintiff-Appellant,

                                   versus

TECHNICAL COLLEGE SYSTEM OF GEORGIA,

                                                Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (March 1, 2021)

Before WILLIAM PRYOR, Chief Judge, LAGOA and BRASHER, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-14002       Date Filed: 03/01/2021   Page: 2 of 2



      Randy Butler appeals pro se the sua sponte dismissal of his complaint

against the Technical College System of Georgia for lack of subject-matter

jurisdiction. 28 U.S.C. § 1915(e)(2)(B)(iii). Butler’s complaint consisted of a

single paragraph that alleged “economic development research” by the Technical

College caused “constitutional violation[s] and damage to property.” Butler does

not contest the ruling that the Technical College is an arm of the State of Georgia

that is entitled to sovereign immunity under the Eleventh Amendment. Instead,

Butler makes a vague argument that the Technical College appropriated

unspecified property “for public use,” in violation of the Takings Clause of the

Fifth Amendment. “While we read briefs filed by pro se litigants liberally,” Butler

has abandoned any argument that he could have made challenging the

jurisdictional ruling of the district court. See Timson v. Sampson, 518 F.3d 870,

874 (11th Cir. 2008) (“[I]ssues not briefed on appeal by a pro se litigant are

deemed abandoned.”). We affirm the dismissal of Butler’s complaint.

      AFFIRMED.




                                          2